 



Exhibit 10.1

AGREEMENT

     This Agreement is by and among XO Communications, Inc., a Delaware
corporation (“XO” or the “Company”), certain Subsidiaries of the Company, as
Guarantors, as defined under the terms of that certain Amended and Restated
Credit and Guaranty Agreement, dated as of January 16, 2003 (the “Credit
Agreement”), by and among the Company, certain Subsidiaries of the Company, as
Guarantors, the lenders identified on the signature pages thereto (the
“Lenders”), and Mizuho Corporate Bank, Ltd., as Administrative Agent (together
with its permitted successors in such capacity, the “Agent”), the Requisite
Lenders, as defined under the terms of the Credit Agreement, and Cardiff
Holding, LLC (the “Investor”), and holder of 3,800,000 shares of the Company’s
6% Class A Convertible Preferred Stock, $0.01 par value per share (the
“Preferred Stock”).

RECITALS

     A. Pursuant to Section 10.5 of the Credit Agreement, the Requisite Lenders
have the right to waive provisions of the Credit Documents or consent to a
departure of any Credit Party and such waiver shall be effective upon written
concurrence of the Requisite Lenders (capitalized terms used herein without
definition being used as defined in the Credit Agreement).

     B. The undersigned Lenders constitute the Requisite Lenders pursuant to
Section 1.1 of the Credit Agreement.

     C. The Company anticipates that it will not be in compliance with
Section 6.6(b) of the Credit Agreement for the fiscal quarters ended March 31,
2006, June 30, 2006, September 30, 2006 and December 31, 2006.

     D. The undersigned Lenders are prepared to waive compliance by the Company
with the requirements of Section 6.6(b) of the Credit Agreement on the terms and
for the periods set forth below and for and in consideration of the covenants
and agreements of the Company contained herein.

     E. The powers, preferences, and relative, participating, optional, and
other special rights of the Preferred Stock are set forth in that certain
Certificate of Designations adopted and approved by the Company’s Board of
Directors on August 5, 2004 (the “Certificate”).

     NOW, THEREFORE, in consideration of the premises, and the mutual covenants
and agreements herein contained, the parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



AGREEMENT

     1. Waiver. Effective as of the date of this Waiver, the Requisite Lenders
hereby waive compliance by the Company and the Guarantors with the requirements
of Section 6.6(b) of the Credit Agreement for each of the four fiscal quarters
ended March 31, 2006, June 30, 2006, September 30, 2006 and December 31, 2006.

     2. Acknowledgement. Except as expressly provided in Section 1, (a) the
execution, delivery, and performance of this Agreement shall not constitute a
waiver of any provision of, or operate as a waiver of any right, power, or
remedy of the Agent or any Lender under the Credit Agreement or any other Credit
Document, and (b) the Credit Agreement and the other Credit Documents shall
remain in full force and effect and are hereby ratified and confirmed. The
provisions of Section 3 below provide rights in addition to and not in
limitation of, those set forth in the Credit Agreement and in the other Credit
Documents.

     3. Prepayment and Repurchase Upon Consummation of a Company Sale.

     (a) Upon the consummation of any Qualifying Company Sale (as defined
below), the Company will (i) prepay the Term Loans and all other Obligations
outstanding thereunder and under the Credit Agreement and other Credit Documents
in full, such payment to be made in U.S. dollars as is required by the Credit
Agreement and (ii) consummate an offer (the “Redemption Offer”) to all of the
holders of Preferred Stock to redeem all of their outstanding shares of
Preferred Stock at the Liquidation Preference thereof, (calculated through the
date of such redemption) (the “Redemption Amount”) upon the terms and subject to
the conditions set forth below. A “Qualifying Company Sale” is (i) any Company
Sale pursuant to a definitive agreement entered into on or before December 31,
2006 and (ii) any other Company Sale, regardless of the date the applicable
definitive agreement was entered into, if such Company Sale was deemed, pursuant
to the definitive agreement relating to the previous Qualifying Company Sale, to
be a superior proposal to such prior Qualifying Company Sale.

     (b) In the Redemption Offer, the Company shall offer to redeem the
Preferred Stock for cash, provided that if and to the extent the acceptance of
the Redemption Offer (after giving effect to the repayment of all Term Loans and
other Obligations outstanding under the Credit Agreement as contemplated by
Section 3(a)) would leave the Company and its Subsidiaries with total cash and
marketable securities of less than $80 million, then, the Company may offer as
consideration for all or the remainder of the Redemption Amount (as the case may
be) any other consideration it has received in the Company Sale in the form of
securities or debt or other financial obligations of any kind (the “Other
Consideration”), valued as follows: (i) if the Other Consideration is assigned a
dollar value in the Company Sale, it will be so valued for purposes of the
Redemption Offer; (ii) if no such value is assigned, the Other Consideration
will be valued at the average of the daily closing price therefor on the
principal exchange or securities market on which it is traded for the 10 trading
days immediately preceding the Closing of the Company Sale; and (iii) if no such
market price is available for such Other Consideration, at its fair

 



--------------------------------------------------------------------------------



 



market value (being the price that a willing buyer under no compulsion to buy
would pay to a willing seller under no compulsion to sell); provided that if the
holder of a majority of the shares of Preferred Stock outstanding at the time
and a special committee of the Board of Directors of the Company consisting
solely of independent directors agree on an amount as the fair market value then
such amount shall be deemed to be the fair market value for this purpose.

     In the event that different types of Other Consideration are offered in the
Redemption Offer, the most liquid kind of Other Consideration shall be offered
first, followed by the next most liquid kind, etc.

     The Company will use all commercially reasonable efforts to (x) obtain all
customary and appropriate registration rights and other rights with respect to
any Other Consideration, in each case designed to ensure that it will be
marketable within a reasonable period of time and (y) ensure that such rights
are assignable in the Redemption Offer. Any Other Consideration offered in a
Redemption Offer will be offered together with any such rights. Cash and all
types of Other Consideration shall be allocated pro rata among the accepting
offerees in the respective amounts in which each is being offered as
consideration in the Redemption Offer.

     (c) The Redemption Offer shall be conditioned upon the closing of the
applicable Company Sale, and payment shall be made pursuant thereto to all
properly accepting holders of Preferred Stock on the date of such closing. The
Redemption Offer shall be made in writing at least 20 Business Days prior to the
earliest reasonably anticipated date for the consummation of the Company Sale
and shall be mailed to all holders of Preferred Stock of record on the most
recent practicable date prior to such mailing. The Redemption Offer shall be
made in compliance with all applicable laws and in accordance with such
procedures as the Board of Directors of the Company shall reasonable determine,
and shall remain open, subject to the right of accepting shareholders to
withdraw their acceptances at any time prior to the consummation of the
Redemption Offer, until a date (the “Redemption Date”) on which the Company Sale
is consummated or such later date as represents the minimum time required by
applicable law. The Redemption Offer will require accepting holders of Preferred
Stock to surrender the certificate or certificates representing their tendered
shares to the Company, duly endorsed (or otherwise in proper form for transfer,
as determined by the Company), in the manner and at the place designated in the
Redemption Offer, and each surrendered certificate shall be canceled and retired
and thereafter represent only the right to receive the Liquidation Preference
attributable to the shares so redeemed calculated as of the Redemption Date.

     (d) The Investor agrees, on behalf of itself and any of its Affiliates who
from time to time may become holders of Preferred Stock, that it will accept the
Redemption Offer to the extent that cash is offered as consideration therefor,
provided that the Investor and such Affiliates shall not be required to accept
the Redemption Offer if, but only to the extent, that such acceptance would
reduce the ownership of the Investor and its Affiliates of Preferred Stock to
less than an absolute majority of the shares of

 



--------------------------------------------------------------------------------



 



Preferred Stock outstanding immediately following consummation of the Redemption
Offer. For the avoidance of doubt, the Investor shall in no event be required to
accept any portion of the Redemption Offer consisting of Other Consideration.

     (e) A “Company Sale” means any of the following: (i) any Change of Control
of the Company, (ii) a sale of all or substantially all of the assets or
business of the Company and/or its Subsidiaries, directly or indirectly, whether
through the sale of stock of, or other equity interests in, Subsidiaries, sale
of assets, merger, consolidation, other business combination, or any combination
thereof, (ii) a sale of assets of the Company and/or its Subsidiaries (directly
or indirectly, whether through the sale of stock of, or other equity interests
in, Subsidiaries, sale of assets, merger, consolidation, other business
combination or any combination thereof) representing 50% of more of (x) the
total book value of the consolidated total assets of the Company and its
Subsidiaries, exclusive of cash and marketable securities as of the last
month-end prior to the execution of the contract providing for the actions
described in this subsection (ii) (the “Contract”), or (y) to which 50% or more
of the consolidated total revenues of the Company and its Subsidiaries from
operations during the 12-month period ending on the last month-end prior to the
execution of the Contract are attributable, (iii) any merger, liquidation,
business combination or consolidation transaction in which shares of the
Company’s common stock are converted into the right to receive cash and/or
securities of an acquiring Person or any other entity or issuer or (iv) any
other transaction or series of related transactions having an economic effect
substantially equivalent to any of the foregoing.

     4. Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and shall be construed and enforced in
accordance with, the internal laws of the State of New York, without regard to
conflicts of laws principles.

     5. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Lenders and the Investor have caused this Agreement
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

LENDERS:

ARNOS CORP.

By: /s/ Edward E. Mattner
      Name: Edward E. Mattner
      Title: Vice President

HIGH RIVER LIMITED PARTNERSHIP

By: Hopper Investments, LLC, a General Partner

By: Barberry Corp, Member

By: /s/ Edward E. Mattner
      Name: Edward E. Mattner
      Title: Authorized Signatory

 



--------------------------------------------------------------------------------



 



INVESTOR:

CARDIFF HOLDING, LLC

By: Tramore LLC, Managing Member

By: /s/ Edward E. Mattner
      Name: Edward E. Mattner
      Title: Authorized Signatory

Agreed and Acknowledged:

XO COMMUNICATIONS, INC.

/s/ William Garrahan                    
William Garrahan
Senior Vice President and Acting Chief Financial Officer

 



--------------------------------------------------------------------------------



 



GUARANTORS:

ALLEGIANCE TELECOM OF FLORIDA, INC.
ALLEGIANCE TELECOM OF ILLINOIS, INC.
ALLEGIANCE TELECOM OF COLORADO, INC.
ALLEGIANCE TELECOM OF TEXAS, INC.
LHP EQUIPMENT, INC.
TELECOMMUNICATIONS OF NEVADA, LLC
V&K HOLDINGS, INC.
XO ASIA LIMITED
XO COLORADO, LLC
XO COMMUNICATIONS SERVICES, INC.
XO DATA SERVICES, LLC
XO DOMESTIC HOLDINGS, INC.
XO FLORIDA, INC.
XO GLOBAL COMMUNICATIONS, INC.
XO ILLINOIS, INC.
XO INTERACTIVE, INC.
XO INTERCITY HOLDINGS NO.1, LLC
XO INTERCITY HOLDINGS NO.2, LLC
XO INTERNATIONAL HOLDINGS, INC.
XO INTERNATIONAL, INC.
XO LONG DISTANCE SERVICES, INC.
XO LONG DISTANCE SERVICES (VIRGINIA), LLC
XO LMDS HOLDINGS NO. 1, INC.
XO NETWORK SERVICES (VIRGINIA) LLC
XO MANAGEMENT HOLDINGS, INC.
XO MANAGEMENT SERVICES, INC.
XO MANAGEMENT SERVICES, NEVADA, INC.
XO MINDSHARE, LLC
XO MINNESOTA, LLC
XO NEVADA MERGER SUB, INC.
XO ONE, INC.
XO SERVICES, INC.
XO TEXAS, INC.
XO VIRGINIA, LLC

/s/ William Garrahan                    
William Garrahan
Senior Vice President and Acting Chief Financial Officer

 